Case 1:19-cv-25019-AHS Document 34 Entered on FLSD Docket 01/08/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  In the matter of: Civil Case Transfers to
  District Judge Raag Singhal
  ________________________________/


  Infinity Glob. Consulting Grp., Inc., et al. v. Tilray, Inc., et al.   Case No. 19-cv-25019
  Siff v. Audiology Distribution, LLC                                    Case No. 19-cv-61606
  Schachter, et al. v. Scottsdale Insurance Company                      Case No. 19-cv-61702
  Horowitz v. Advance Stores Company, Inc.                               Case No. 19-cv-62267
  B2 Ventures, LLC v. Practice Catapult, LLC                             Case No. 19-cv-62533
  Nader v. Ivanovski, et al.                                             Case No. 19-cv-62634
  Haydu v. United States of America                                      Case No. 19-cv-62655
  Schader v. Saul                                                        Case No. 19-cv-62805
  Health Management Associates, Inc. v. Verifyd LLC                      Case No. 19-cv-62818
  Sims v. Rock’N Massage, Inc.                                           Case No. 19-cv-62884
  Markel American Insurance Company v. A1C Holdings, LLC                 Case No. 19-cv-62924
  Powers v. Nielsen, et al.                                              Case No. 19-cv-62967
  Gonzalez v. Saul                                                       Case No. 19-cv-63094
  Williams v. The Las Olas Company, Inc.                                 Case No. 19-cv-63130
  Albra v. Kaplan, et al.                                                Case No. 19-cv-63154


                                    ORDER OF REASSIGNMENT

          The Clerk of Court has utilized a random selection procedure to insure the fair and impartial

  reassignment of cases from the undersigned District Judge to the newly appointed District Judge

  Raag Singhal. Prior to executing this Order, the undersigned has reviewed the files and has ruled

  upon all pending ripe motions that have not been referred to the paired Magistrate Judge, and

  which are fully briefed, in accordance with the policy established by the Judges of the Southern

  District of Florida. (See Internal Operating Procedures, Section 2.05.03 -2.05.04). It is hereby

          ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of the

  Honorable Raag Singhal as of January 7, 2020 for all further proceedings. It is further
Case 1:19-cv-25019-AHS Document 34 Entered on FLSD Docket 01/08/2020 Page 2 of 2
                                                          In the matter of: Civil Case Transfers to
                                                          District Judge Raag Singhal

          ORDERED that all pleadings hereafter filed shall bear the assigned case number followed

  by the initials AHS in lieu of the present initials.

          DONE AND ORDERED in Miami, Florida, this 7th day of January, 2020.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:     counsel of record




                                                     2
